DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 3, 8, 10 and 16 have been accepted.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s remarks and amendments, the previously relied upon prior art to Tillman (9,800,357), Stringham et al. (US 2020/0251078), Urry et al. (US 2013/0327201), Wilfer (US 2020/0027433), Goto (US 2014/0131543), and that which would have been obvious to one of ordinary skill in the art, no longer teach or suggest the current claimed limitations.
During the telephonic interview, conducted June 24, 2021, proposed amendments were discussed, wherein the Examiner agreed, that claim 1 as amended 
Tillman discloses musical cabinets with modular audio processing units (see column 2, lines 45-47). The audio units “are constructed to a form factor, having a uniform height matching the height of the cabinet 20, a uniform depth matching mounting brackets within the cabinet 20, and a width which is uniform or multiples of a uniform bay width.” (column 3, lines 1-5; column 8, lines 17-18: “[t]he audio units 30 have a common height (e.g., 7 inches) and depth (e.g., 2.5 inches panel-to-panel)”). The audio units are affixed to the cabinet via brackets 70 and a backplane rail 72 (column 5, lines 10-13; Figure 5), and the rail 72 is mounted with connectors uniformly spaced (see column 5, lines 16-20).
Tillman fails to disclose or suggest a musical effect component housing “configured such that a distance between the first plate and the second plate is modifiable based on a length of the series of fasteners such that the musical effect component housing can accommodate musical effect components of varying sizes” as now recited in claim 1. Tillman instead teaches that its audio units have a uniform height and depth.
Furthermore, as remarked by the Applicant, it would not have been obvious to one of ordinary skill in the art to modify Tillman’s cabinets to function with variable sized musical effect components. Tillman’s cabinets are not operable with audio units of different lengths or depths at least because Tillman’s audio units are secured to the cabinet via brackets 70 and a backplane rail 72. Because the brackets 70 and the backplane rail 72 are fixed relative to the cabinet, Tillman’s audio units must be a 
The US patent application publication to Wilfer (US 2020/0027433) teaches the ability to adjust the distance between adjacent devices (see paragraph [0022]), the US patent application publication to Goto (US 2014/0131543) teaches providing positional adjustments (see paragraphs [0013], [0016], [0021] and [0025]), and the US patent to McKinney et al. (8,614,385) teaches the ability to adjust the height of the frame (see Figure 8), however, the cited references fail to teach the specified modification of plate distances based on fastener lengths as presently recited in the claims.
Independent claims 8 and 16 have been amended in a similar manner to that of claim 1 discussed above.
After further search and consideration of the prior art, no references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 8 and 16, and their dependent claims 2-7, 9-15 and 17-20 have been deemed allowable for the reasons cited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        7/1/2021